Citation Nr: 1760547	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-00 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral neuroma of the foot.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral pes planus (or flat feet).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Baltimore, Maryland.  In June 2010, the Cleveland, Ohio RO denied the service connection claims for bilateral pes planus, bilateral neuroma of the foot and a back disability.  In December 2010, the Baltimore, Maryland RO denied service connection for PTSD.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in the Central Office in Washington, D.C.  A transcript of this hearing is of record.

The issues of entitlement to service connection for the disabilities of bilateral neuroma of the feet and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his claim of entitlement to service connection for PTSD.

2.  Resolving all reasonable doubt in favor of the Veteran, his bilateral pes planus, which existed prior to active service, was aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Claim for Service Connection for PTSD

A veteran or his authorized representative may withdraw an appeal on any or all issues involved in the appellate process at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In this case, in November 2016, the Veteran, through his authorized representative, withdrew his appeal of his claim for entitlement to service connection for PTSD at his Board hearing.  See November 2016 Board Hearing Transcript; 38 C.F.R. § 20.204(b)(1).  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

II.  Service Connection for Bilateral Pes Planus

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general rule, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2017).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The medical evidence of record reflects that the Veteran was diagnosed with bilateral pes planus prior to active service.  See, e.g. October 1979 Pre-Induction Examination (documenting a foot abnormality and specifying pes planus as asymptomatic).  Despite this pre-existing disability, however, the pre-induction examiner determined that the Veteran was fit for duty.  Nonetheless, for purposes of this analysis, the Veteran is not afforded the presumption of soundness with regard to his pes planus, given that this disability was noted in his pre-induction examination report.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Thus, in this case, the presumption of aggravation may be for application.  

At his videoconference hearing, the Veteran testified that his feet got worse in service because he wore boots without support.  See November 2016 Board Hearing Transcript.  He also indicated that he was required to engage in activities, including marching, jumping, and other physical activities that he had to do in basic training.  Id.  

In a January 2017 letter/opinion, attending physician Dr. S.A.M. indicated that the Veteran has pes planus.  He opined that the disease process could be aggravated by wearing poorly fitting boots without inserts.  He further opined that running, jumping, crawling, marching, exercising and standing activities could also exacerbate this problem.

The Board finds that this January 2017 opinion is the most probative evidence of record, which is dispositive of the issue.  The opinion is responsive to the issue of aggravation, clearly describing factors that are attributable to the aggravation of pes planus.  Therefore, as there was an increase in service, the presumption of aggravation is for application.  Taking the above opinion into consideration, in conjunction with the Veteran's credible lay statements about his in-service activities and the type of boots he wore, it cannot be concluded that there is clear and unmistakable evidence that his bilateral pes planus worsened due to the natural progression of its condition during service.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for bilateral pes planus has been established.
ORDER

The appeal as to the claim of entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

At his hearing, the Veteran testified that his disabilities of Morton's neuroma of the feet and degenerative joint disease of the back existed during service.  See November 2016 Board Hearing Transcript.  

Despite evidence of current diagnoses of Morton's neuroma of the feet and degenerative joint disease of the lumbar spine in medical treatment records, as well as competent lay evidence of an in-service injury, the Veteran has not yet been afforded a VA examination and opinion for his foot and back conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, a remand is warranted for a VA examination and opinion on the etiologies of the Veteran's feet and back conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private and VA treatment records and associate them with the claims file.

2.  After obtaining any outstanding private and/or VA treatment records, if applicable, schedule the Veteran for a VA examination with a VA examiner to determine the nature and etiology of the Veteran's diagnosed Morton's neuroma of the feet.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed Morton's neuroma of the feet is related to his active service.  

b.  The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of his Morton's neuroma of the feet.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for the Veteran's Morton's neuroma of the feet, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  Also, schedule the Veteran for a VA examination with a VA examiner to determine the nature and etiology of the Veteran's diagnosed degenerative joint disease of the lumbar spine (back disability).  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed degenerative joint disease of the back is related to his active service.  

b.  The VA examiner must consider all lay statements from the Veteran about the onset and symptomatology of his back condition.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for the Veteran's degenerative joint disease of the back, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


